DETAILED ACTION
	This action is responsive to the communication received on 10/19/2021. Examiner acknowledges the amendments made to claims 1, 5, 15, 16, 20, 21, and 22; the addition of claims 23-31; and the cancellation of claims 4, 6, 7, 11-13, and 17-19. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 10/19/2021.  These drawings are accepted.

Claim Objections
Claims 1 and 23 are objected to because of the following informalities:
In claim 1, line 6, “and” should be deleted.
In claim 1, line 7, “the stimulators” should be –the at least one stimulator of each ear piece; and--.
In claim 23, line 6, “the stimulators” should be –the at least one electric stimulator of each ear piece--.
In claim 23, line 8, “the electric stimulators” should be –the at least one electric stimulator of each ear piece--. 
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation “the stimulators” in line 2. It is not clear if this refers to the stimulators in the ear pieces, the stimulators in the neck pieces, or all of the stimulators recited in claim 1.
Claim 20 recites the limitation "the surrounding air" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.
Claims 21 and 22 inherit the deficiencies of claim 20 and are likewise rejected. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 20-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the process of taking measurements from different states (pre and post stimulation) and performing a comparison, 
Claims 21 and 22 do not add to claim 20 that can be considered significantly more than the abstract idea and are thus also rejected under 35 U.S.C. 101.

Response to Arguments
Applicant's arguments regarding the 101 rejections filed 10/19/2021 have been fully considered but they are not persuasive.
Applicant argues that claims 20-22 are not directed towards an abstract idea. Applicant states that the processes cannot be performed in the human mind and that the claim is not directed towards methods of organizing human activity. And that the claims are similar to detecting suspicious activity by using network monitors and analyzing network packets. Examiner disagrees. Examiner states that the claims are similar to the claim to collecting and comparing known information which are steps that can be practically performed in the human mind with a physical aid (See MPEP 2106.04(a)(2)III  sections A, B, and C; ).  As mentioned above, the comparison step is the abstract idea, which depending if performed in a lab or medical practitioner’s office would make the comparison either a mental process performed by a physician/scientist or a way of organizing human activity due to interactions between the patient and physician/scientist to obtain the data and perform the analysis, which is the result of the 101 analysis from step 2A prong 1. Prong II of step 2A of the 101 analysis asks if additional elements integrate the judicial exception into practical application. The additional elements are the first and second biometric measurements, where the biometric measurements include collecting ECG, EEG, and electromagnetic activity in the surrounding air before and after a stimulation program (note that the stimulation program does not even state where it is being performed).  The stimulation and recordings are considered as extra-solution data gathering steps and do not apply the judicial exception (the comparison) to effect a particular treatment or prophylaxis as these are performed to gather data (see MPEP 2106.04(d)(2)).  Step 2B of the 101 analysis checks if additional elements amount to an inventive concept (see MPEP 2106.05). The recordings performed in the performing biometric measurements, initiating a stimulation program, and performing another round of biometric measurements for comparison are well understood, routine, and conventional steps and are common procedures when performing experiments as the 
Note that the addition of an additional step such as a stimulus feedback step that uses the comparison as disclosed in Applicant’s specification can overcome the rejection as it now applies the judicial exception into a practical application. 

Allowable Subject Matter
Claims 1-3, 5, 8-10, 15, and 16 are allowed.
Claims 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office.
Claims 20-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C. 101 set forth in this Office action.
Claims 23-31 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
In regards to claim 1, the prior art of record does not teach or suggest a device, as claimed by Applicant, where the neck pieces comprise at least two different types of stimulators selected from haptic, electric, and magnetic stimulators.
Claims 2, 3, 5, 8-10, and 14-16 are dependent on allowable matter from claim 1 and are allowed. 

Examiner will interpret claim 20 based on Applicant’s specification due to the 101 issues of the claim.
In regards to claim 20, the prior art of record does not teach or suggest a method, according to Applicant, that records a surrounding electromagnetic activity of the body using a silver pipe electrode during a round of biometric measurement, initiating a stimulation program to supply at least one of electrical, magnetic audio, or haptic stimulation to the vagus nerve, performing another round of biometric measurement, comparing the first and second rounds of biometric measurement, and adjusting the stimulation based on the comparison of the first and second rounds of biometric measurement
Claims 21 and 22 would be dependent on allowable matter from claim 20 and would be allowable once the 101 rejections are overcome.

In regards to claim 23, the prior art of record does not teach or suggest a device, as claimed by Applicant, where the magnetic stimulators comprise a coil which surrounds at least a portion of the at least one electrical stimulator of the ear pieces.
Claims 24-31 are dependent on allowable matter from claim 23 and would be allowable.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791  

/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791